UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan St. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2012 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT Six Months Ended September 30, 2012 October 29, 2012 Dear Shareholders: The six-month period ended September 30, 2012 was positive for the Perkins Discovery Fund (the “Fund”), and the stock market in general.The Fund finished the period with a return of 4.35% versus 4.24% for the Dow Jones Wilshire Micro-Cap Index, 1.60% for the Russell 2000® Index, 0.80% for the NASDAQ Composite Index and 3.38% for the S&P 500® Index.Micro-cap stocks in general performed slightly better than the market as a whole. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the six-month period, we acquired 5 new holdings and disposed of 7.As a result, the portfolio contracted from 33 holdings to 31.We started the period with 2.4% in cash and cash equivalents and ended with 1.8% as more money left the Fund than came in from new investors and liquidated positions. Our three biggest gaining stocks for the six-month period were Medtox Scientific, Inc., NetScout Systems, Inc. and Eplus, Inc.Medtox is a provider of products for workplace substance abuse testing and other laboratory services.We have owned Medtox since 2009, when their business was beginning to turn around following the recession, at an average price of $9.85 per share.It was acquired by Lab Corp. in August for $27.00 per share. NetScout makes software for monitoring and managing high-speed computer networks.We purchased the stock in 2009 after it had pulled back in a difficult market and was trading at 10X trailing earnings.The company has performed well since then and although the stock was weak last year, it is moving higher now and we continue to hold the position.Eplus enables organizations to optimize their IT infrastructure and supply chain processes by delivering world-class IT products from top manufacturers, managed and professional services, flexible lease financing, proprietary software, and patented business methods and systems.We have owned the company since 2009 as the stock was breaking out of a multi-year base.The company has continued to perform very well and the stock has shown a strong uptrend. The Fund’s three biggest losers were Appliance Recycling Centers, Inc., Augme Technologies, Inc. and AVI BioPharma, Inc.Appliance Recycling recycles appliances and also operates 20 ApplianceSmart retail stores which sell household appliances.They have a joint venture with GE through which they now recycle all of GE’s appliances in 12 states.After several years in an uptrend the stock has pulled back this year, but we continue to hold it in anticipation of further growth of their recycling joint venture.Augme provides strategic services and mobile marketing technology to leading consumer and healthcare brands.They also have a significant IP portfolio covering content targeting and customized mobile delivery.They have recently restructured with new management focusing on mobile marketing and reducing expenses associated with their IP monetization efforts.AVI is a biopharmaceutical company focused on the discovery and development of ribonucleic acid (RNA)-based therapeutics.We sold our position after they announced unexpected negative results on a clinical trial. 1 The table below shows the Fund’s performance for various periods ended September 30, 2012. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire 2000® Composite 500® Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 10.61% 7.48% 5.29% 3.78% 3.67% Ten Year 10.94% 11.03% 10.17% 10.27% 8.01% Five Year -1.94% 0.68% 2.21% 2.90% 1.05% Three Year 8.67% 10.34% 12.99% 13.66% 13.20% One Year 19.81% 35.87% 31.91% 29.02% 30.20% The Fund’s Gross Expense Ratio is 2.37%. The Fund’s performance by calendar year is shown in the table below. Perkins Dow Jones Russell NASDAQ S&P Discovery Wilshire 2000® Composite 500® Calendar Period Fund Micro-Cap Index Index Index Index 1998 (Partial Year) 9.67% -16.28% -11.36% 21.34% 12.84% 67.54% 40.68% 21.26% 85.58% 21.03% 7.61% -18.08% -3.02% -39.29% -9.15% 17.76% 24.82% 2.49% -21.05% -11.91% -31.18% -8.54% -20.48% -31.53% -22.18% 67.87% 84.03% 47.25% 50.01% 28.62% 22.55% 15.87% 18.33% 8.59% 10.92% 1.13% 0.99% 4.55% 1.37% 4.88% 20.46% 16.02% 18.37% 9.52% 15.80% 4.31% -8.52% -1.57% 9.81% 5.49% -51.52% -44.98% -33.79% -40.54% -37.00% 65.26% 47.59% 27.17% 43.89% 26.46% 33.79% 28.24% 26.85% 16.91% 15.06% -14.20% -12.37% -4.18% -1.80% 2.11% 2012 (YTD to 09/30/12) 11.70% 23.79% 14.23% 19.62% 16.44% Annualized (Inception to 09/30/12) 10.61% 7.48% 5.29% 3.78% 3.67% Please note that performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-998-3190. The fund imposes a 1.00% redemption fee on shares held less than 90 days.Performance data does not reflect the redemption fee.If it had, the return would be reduced. 2 Since the bottom a year ago in October, the market has been generally up this year with a pullback into June.This is typical of election years and is a continuation of the cyclical uptrend that started in March of 2009.In the average election year, the market has ended the year higher if the incumbent party won.In this election, we think the opposite is true and that the market should likely move higher if the incumbent party loses. We cannot control the action of the market; however, we will continue to choose stocks that we believe can do well over the long term using our same bottom-up selection process of looking for small companies that are benefiting from positive change.And, of course, we continue to monitor our holdings.Some of these will reach levels where they will be sold, even though they may continue to be good companies.Others will not work out in the way we anticipated and will be candidates to be sold.Both will be replaced with new ideas, as part of an ongoing process.We believe the Discovery Fund is well positioned in micro-cap growth stocks that hold significant promise for the future. Thank you for your continued support. Sincerely, Richard W. Perkins, C.F.A. Daniel S. Perkins, C.F.A. President Executive Vice President Opinions expressed above are those of Richard W. Perkins or Daniel S. Perkins and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Small company investing involves additional risks such as limited liquidity and greater volatility. The fund invests in micro-cap and early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. As a result, investors considering an investment in the Fund should consider their ability to withstand the volatility of the Fund’s net asset value associated with the risks of the portfolio. The S&P 500® Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general; the Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000® Index, as ranked by market capitalization; and the NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System, which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Dow Jones Wilshire Micro-Cap Index is formed by taking the 2,500 smallest companies, as measured by Market Capitalization of the Dow Jones Wilshire 5000 Index. One cannot invest directly in an index.Please refer to the schedule of investments for more information regarding fund holdings.Fund holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a prospectus.Please read it carefully before investing. The Fund was distributed by Quasar Distributors, LLC until 10/26/12.The Fund is now distributed by First Dominion Capital Corp.Quasar Distributors, LLC and First Dominion Capital Corp. are not affiliated.(11/12) 3 The Perkins Discovery Fund SECTOR ALLOCATION as of September 30, 2012 (Unaudited) *Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE For the Six Months Ended September 30, 2012 (Unaudited) As a shareholder of the Perkins Discovery Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including redemptions fees and (2) ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These 4 The Perkins Discovery Fund EXPENSE EXAMPLE For the Six Months Ended September 30, 2012 (Unaudited) (Continued) expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 4/1/12 Value 9/30/12 4/1/12 – 9/30/12* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 2.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 5 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS: 98.6% Ambulatory Health Care Services: 5.0% U.S. Physical Therapy, Inc. $ Amusement,Gaming & Entertainment: 0.8% Lakes Entertainment, Inc.* Chemical Manufacturing: 6.6% Cardiome Pharma Corp.* Cardiovascular Systems, Inc.* Dyadic International, Inc.* Oculus Innovative Sciences, Inc.* Computers & Electronic Manufacturing: 3.5% EDAP TMS SA - ADR* Synergetics USA, Inc.* Computer Programming: 10.8% Augme Technologies, Inc.* Computer Task Group, Inc.* Computer Systems Design & Services: 21.2% Black Diamond, Inc.* Datalink Corp.* Ebix, Inc. NetScout Systems, Inc.* SPS Commerce, Inc.* Electrical Equipment: 3.5% Coleman Cable, Inc. Food Manufacturing: 3.8% Inventure Foods, Inc.* Food Services: 3.4% Famous Dave’s of America, Inc.* Health Care Manufacturing: 4.3% Uroplasty, Inc.* Health Care Plans: 5.0% Metropolitan Health Networks, Inc.* Logistics: 2.7% Echo Global Logistics, Inc.* Management Consulting: 1.5% Insignia Systems, Inc.* Newspaper, Periodical, Book, and Directory Publishing: 1.9% The E.W. Scripps Co.* Oil & Gas Services: 3.2% Synergy Resources Corp.* Printing Services: 4.1% InnerWorkings, Inc.* Retailers: 2.7% Appliance Recycling Centers of America, Inc.* Software Services: 11.1% Actuate Corp.* ePlus, Inc.* Water & Sewage Systems: 1.7% Aegion Corp.* Telecommunication Services: 1.8% Broadcast International, Inc.* Multiband Corp.* TOTAL COMMON STOCKS (Cost $8,190,795) The accompanying notes are an integral part of these financial statements. 6 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENT: 1.8% Money Market Fund: 1.8% Invesco Short-Term Prime Portfolio - Institutional Class^, 0.00 $ TOTAL SHORT-TERM INVESTMENT (Cost $200,564) TOTAL INVESTMENTS IN SECURITIES: 100.4% (Cost $8,391,359) Liabilities in Excess of Other Assets: (0.4)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depositary Receipt ^ 7-day yield as of September 30, 2012. The accompanying notes are an integral part of these financial statements. 7 The Perkins Discovery Fund STATEMENT OF ASSETS AND LIABILITIES at September 30, 2012 (Unaudited) ASSETS Investments in securities, at value (Cost $8,391,359) (Note 2) $ Receivables: Dividend and Interest 10 Prepaid expenses Total assets LIABILITIES Payables: Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemptions price per share ($11,131,227/410,513 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 8 The Perkins Discovery Fund STATEMENT OF OPERATIONS For the Six Months Ended September 30, 2012 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Distribution fees Fund accounting fees Registration fees Audit fees Miscellaneous expense Reports to shareholders Chief Compliance Officer fees Legal fees Trustee fees Custody fees Insurance expense Total expenses Less: fees waived ) Net Expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 The Perkins Discovery Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended September 30, 2012# March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized loss on investments ) ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended September 30, 2012# March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $122 and $3,386, respectively. # Unaudited. The accompanying notes are an integral part of these financial statements. 10 The Perkins Discovery Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, 2012# Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) LESS DISTRIBUTIONS: From net investment income — ) — From net realized gain — ) ) Total distributions — ) — — ) ) Paid-in capital from redemption fees (Note 2) * * Net asset value, end of period/year $ Total return % )% % % )% )% SUPPLEMENTAL DATA: Net assets, end of period/ year (millions) $ Portfolio turnover rate 7
